ACCEPTED
                                                                                         03-14-00199-CV
                                                                                                 5814095
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/24/2015 5:24:39 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-14-000199-CV

                                                                         FILED IN
                                  IN THE                          3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                         COURT OF APPEALS FOR THE                 6/24/2015 5:24:39 PM
                      THIRD COURT OF APPEALS DISTRICT               JEFFREY D. KYLE
                              AUSTIN, TEXAS                               Clerk
                                    ______________

              CHURCH OF SCIENTOLOGY INTERNATIONAL, ET AL.
                             APPELLANTS

                                       VERSUS


                               MONIQUE RATHBUN
                                  APPELLEE
                                    ______________

              FROM THE 207TH JUDICIAL DISTRICT COURT, COMAL COUNTY, TEXAS
                  CAUSE NO. C2013-1082B, HON. DIB WALDRIP, PRESIDING



                     APPELLEE’S MOTION FOR LEAVE TO
           FILE APPELLEE’S RESPONSE TO NOTICE OF SUPPLEMENTAL
             AUTHORITY OF APPELLANT CHURCH OF SCIENTOLOGY


   NOW COMES Appellee Monique Rathbun and files this Motion for Leave to File

Appellee’s Response to Notice of Supplemental Authority of Appellant Church of

Scientology, and in support thereof would respectfully show the Court as follows:

   Appellee Monique Rathbun requests leave to file the attached Response to the

second Notice of Supplemental Authority filed by Appellant Church of Scientology

International (“CSI”). CSI filed its Notice to bring to the Court’s attention four

opinions applying the Texas Citizen’s Participation Act (“TCPA”)
Because Mrs. Rathbun believes that CSI has misstated the relevance of these

opinions to the case before the Court, Mrs. Rathbun seeks to files a brief response to

CSI’s notice.

   WHEREFORE, Appellee Monique Rathbun prays that this Motion be granted,

Appellee’s Response to Notice of Supplemental Authority of Church of Scientology

International Brief of Appellee be filed in the papers of this appeal, and this Court

award her such other and further relief, both general and special, at law or in equity,

to which she may be entitled.

                                           Respectfully submitted,

                                           PULMAN, CAPPUCCIO,
                                           PULLEN, BENSON & JONES, LP
                                           2161 NW Military Highway, Suite 400
                                           San Antonio, Texas 78213
                                           www.pulmanlaw.com
                                           (210) 222-9494 Telephone
                                           (210) 892-1610 Facsimile

                                           By: /s/ Leslie Sara Hyman
                                               Elliott S. Cappuccio
                                               Texas State Bar No. 24008419
                                               ecappuccio@pulmanlaw.com
                                               Leslie Sara Hyman
                                               Texas State Bar No. 00798274
                                               lhyman@pulmanlaw.com
                                               Etan Z. Tepperman
                                               Texas State Bar No. 24088514
                                               etepperman@pulmanlaw.com




                                        – 2 –
                                        THE JEFFREY LAW FIRM
                                        Ray B. Jeffrey
                                        Texas State Bar Number 10613700
                                        2631 Bulverde Road, Suite 105
                                        Bulverde, Texas 78163
                                        (830) 438-8935 Telephone
                                        (830) 438-4958 Facsimile
                                        rjeffrey@sjmlawyers.com
                                        THE WIEGAND LAW FIRM, P.C.
                                        Marc F. Wiegand
                                        Texas State Bar No. 21431300
                                        434 North Loop 1604 West, Suite 2201
                                        San Antonio, Texas 78232
                                        (210) 998-3289 Telephone
                                        (210) 998-3179 Facsimile
                                        marc@wiegandlawfirm.com
                                        ATTORNEYS FOR APPELLEE
                                        MONIQUE RATHBUN


                            CERTIFICATE OF CONFERENCE
   Pursuant to Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have

conferred with counsel for Appellants, who indicated that they are not opposed to

the motion for leave to file.

                                        /s/ Leslie Sara Hyman
                                        Leslie Sara Hyman




                                      – 3 –
                            CERTIFICATE OF SERVICE

   I certify that on the 24th day of June 2015, the foregoing Appellee’s Motion for

Leave to File Response to Notice of Supplemental Authority of Appellant Church

of Scientology has been transmitted by electronic service in accordance with the

requirements of the Texas Rules of Appellate Procedure addressed as follows:

Lamont A. Jefferson                       Wallace B. Jefferson
HAYNES & BOONE, LLP                       Rachel Ekery
112 East Pecan Street, Suite 1200         ALEXANDER DUBOSE JEFFERSON &
San Antonio, Texas 78205-1540             TOWNSEND, LLP
                                          515 Congress Avenue, Suite 2350
                                          Austin, Texas 78701

J. Iris Gibson                            Ricardo Cedillo
HAYNES & BOONE, LLP                       Les J. Strieber III
600 Congress Avenue, Suite 1300           Isaac J. Huron
Austin, Texas 78701                       DAVIS CEDILLO & MENDOZA, INC.
                                          McCombs Plaza, Suite 500
                                          755 East Mulberry Avenue
                                          San Antonio, Texas 78212

George H. Spencer, Jr.                    Jonathan H. Hull
CLEMENS & SPENCER                         Ashley B. Bowen
112 E. Pecan St., Suite 1300              REAGAN BURRUS
San Antonio, Texas 78205-1531             401 Main Plaza, Suite 200
                                          New Braunfels, Texas 78130

Bert H. Deixler                           Stephanie S. Bascon
KENDALL BRILL & KLEIGER LLP               LAW OFFICE OF STEPHANIE S. BASCON
Suite 1725                                PLLC
10100 Santa Monica Boulevard              297 West San Antonio Street
Los Angeles, California 90067             New Braunfels, Texas 78130




                                      – 4 –
Gary D. Sarles           Thomas S. Leatherbury
O. Paul Dunagan          Marc A. Fuller
SARLES & OUIMET          VINSON & ELKINS LLP
370 Founders Square      Trammell Crow Center
900 Jackson Street       2001 Ross Avenue, Suite 3700
Dallas, Texas 75202      Dallas, Texas 75201


                        /s/ Leslie Sara Hyman
                        Leslie Sara Hyman




                      – 5 –